Title: From Thomas Jefferson to J. P. G. Muhlenberg, 31 January 1781
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel



Sir
Richmond Jan. <29> 31. 1781.

Acquainted as you are with the treasons of Arnold, I need say nothing for your information, or to give you a proper sentiment of them. You will readily suppose that it is above all things desireable to drag him from those under whose wing he is now sheltered. On his march to and from this place I am certain it might have been done with facility by men of enterprize and firmness. I think it may still be done though perhaps not quite so easily. Having peculiar confidence in the men from the Western side of the mountains, I meant as soon as they should come down to get the enterprize proposed to a chosen number of them, such whose courage and whose fidelity would be above all doubt. Your perfect knowlege of those men personally, and my confidence in your discretion, induce me to ask you to pick from among them proper characters, in such number as you think best, to reveal to them our desire, and engage them [to] undertake to seize and bring off this greatest of all traitors. Whether this may be best effected by their going in as friends and awaiting their opportunity, or otherwise is left to themselves. The smaller the number the better; so that they be sufficient to manage him. Every necessary caution must be used on their part to prevent a discovery of their design by the enemy, as should they be taken, the laws of war will justify against them the most rigorous sentence. I will undertake if they are succesful in bringing him off alive, that they shall receive five thousand guineas reward among them, and to men formed for such an enterprize it must be a great incitement to know that their names will be recorded with glory in history with those of Vanwert, Paulding and Williams. ⟨I shall be sorry to suppose that any circumstances may put it out of their power to bring him off alive after they shall have taken him and of course oblige them to put him to death. Should this happen, however, and America be deprived of the satisfaction of seeing him exhibited as a public spectacle of infamy, and of vengeance, I must give my approbation to their putting him to death. I do this considering him as a deserter from the American army, who has incurred the pain of death by his desertion, which we have a right to inflict on him and against which he cannot be protected by any act of our enemies. I distinguish him from an honourable enemy, who, in his station, would never be considered by me as a justifiable object of such an enterprize. In event of his death, however, I must reduce the reward proposed to 2000 guineas, in  proportion as our satisfaction would be reduced.⟩ The inclosed order from Baron Steuben will authorize you to call for and to dispose of any force you may think necessary to place in readiness for covering the enterprize and securing the retreat of the party. Mr. Newton the bearer of this, and to whom it’s contents are communicated in confidence, will provide men of trust to go as guides. These may be associated in the enterprize or not as you please; but let that point be previously settled that no difficulties may arise as to the parties entitled to participate of the reward. You know how necessary profound secrecy is in this business, even if it be not undertaken.
